Citation Nr: 1218942	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement (NOD) was received in October 2007.  A statement of the case (SOC) was issued in May 2008, and a substantive appeal was received in July 2008.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a heart disability due to exposure to herbicides during service and whether the July 1992 rating decision denying service connection for right ear hearing loss and tinnitus contains clear and unmistakable error (CUE) have been raised by the record (see May 2012 written argument from the Veteran's representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of service connection for right ear hearing loss and for tinnitus under a merits analysis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A July 1992 rating decision denied service connection for right ear hearing loss, finding that there was no evidence of hearing loss meeting VA standards in the right ear; the Veteran did not initiate an appeal of the determination.  

2.  A July 1992 rating decision denied service connection for tinnitus finding that there was no evidence that the condition was incurred in, or was caused by military service; the Veteran did not initiate an appeal of that determination.  

3.  Certain evidence received since the July 1992 rating decision was not previously submitted to agency decisionmakers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the Veteran's claims for service connection for right ear hearing loss and for tinnitus. 


CONCLUSIONS OF LAW

1.  The July 1992 rating decision which denied service connection for right ear hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received to reopen the right ear hearing loss and tinnitus claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, in light of the reopening of the claims, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the issues will be addressed in a future merits decision after action on those issues is undertaken as directed in the remand section of this decision.  

New and Material Evidence

Claims by the Veteran for service connection for right ear hearing loss and tinnitus were denied by rating decision in July 1992.  He was furnished notice of that determination and notice of appellate rights by letter dated in August 1992.  The Veteran did not appeal that decision, nor did he submit new and material evidence within one year of notice of that decision; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  However, applicable law provides that a claim which is the subject of a prior final decision my nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by the RO determination in the instant case that new and material evidence has not been received and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The requests to reopen the Veteran's claims of service connection for right ear hearing loss and tinnitus involve underlying claims of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

New and Material Claim for Right Ear Hearing Loss

The Veteran's claim for right ear hearing loss was denied by a July 1992 rating decision, essentially, on the basis that he did not have hearing loss by VA standards in the right ear.  

The evidence of record at the time of the July 1992 rating decision consisted of the Veteran's service treatment records (STRs) and the report from a June 1992 VA audiological examination which showed that the Veteran did not have right ear hearing loss by VA standards.

Evidence received subsequent to the July 1992 rating decision includes a June 2007 VA treatment record which shows that the Veteran was being seen for a hearing evaluation after complaining of hearing loss and tinnitus.  Diagnostic testing was performed and the Veteran was noted to have a speech recognition score of 92 percent in the right ear.  This now suggests current right ear hearing loss as defined by 38 C.F.R. § 3.385.  This evidence is clearly new and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right ear hearing loss.  Therefore the claim is reopened.  38 U.S.C.A. § 5108. 

New and Material claim for Tinnitus

The Veteran's claim for tinnitus was denied by a July 1992 rating decision, essentially, on the basis that there was no evidence that his tinnitus was incurred in or caused by his military service.

The evidence of record at the time of the July 1992 rating decision consisted of the Veteran's STRs, which are silent for any complaints, findings, treatment, or diagnosis of tinnitus during service; and a June 1992 VA audiological examination report.  Noted in the examination report was the Veteran's complaint that he had been experiencing constant bilateral tinnitus since service; no opinion was offered as to the etiology of the Veteran's tinnitus.

Evidence received subsequent to the July 1992 decision includes statements from the Veteran, in which he alleges that he has had continuous ringing in his ears since his exposure to noise trauma in service.  See April 2007 claim to reopen.  The Veteran has now also offered additional details regarding noise exposure during service.  He has specifically referred to an incident where he was in close proximity to a howitzer in Vietnam when it was fired.  Also received after the July 1992 decision is the Veteran's June 2007 VA medical center hearing evaluation which notes that he reported complaints of tinnitus since service.  The credibility of these items of evidence is to be presumed for the purposes of the new and material evidence claim.  See Justus, Vet. App. at 513.  

The essential question, however, is whether these additional details actually constitute new evidence, or whether they are merely cumulative of what was known by the RO in 1992.  On one hand, the RO knew in 1992 that the Veteran was claiming noise exposure and that he was claiming that his tinnitus began during service.  To the extent that the new statements from the Veteran simply reiterate these assertions, they are not new.  However, the Board believes that in some cases, additional details which were not known at the time of the prior final decision may arguably be considered new evidence if they supply information which might impact the original analysis.  The facts of this case certainly do not compel a reopening, but the Board believes that the additional details furnished by the Veteran may be considered new and material for purposes of reopening the tinnitus claim. 


ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for right ear hearing loss and for tinnitus.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

Appellate review of the case under a merits analysis is deferred pending additional development to assist the Veteran.  In view of the reopening of the claims, VA examinations with medical opinions are required. 
 
Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA audiometric examination.  It is imperative that the claims file be made available, and reviewed, by the examiner in connection with this examination.
Examination results should be clearly reported.  

The examiner should offer opinions as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current hearing loss in the right ear and the claimed tinnitus are causally related to the Veteran's active duty service, to include noise exposure during service.  

The examiner should furnish reasons for the opinions, to include a discussion of relevant evidence and to include whether there is a medically sound basis to attribute the claimed disabilities to his active service.  

2.  After completion of the above, the RO should review the expanded record and undertake a merits analysis to determine if the benefits sought can be granted.  If either or both claims are denied under such merits analysis, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


